
	
		III
		112th CONGRESS
		1st Session
		S. RES. 306
		IN THE SENATE OF THE UNITED STATES
		
			October 21
			 (legislative day, October 20), 2011
			Mr. Johnson of Wisconsin
			 (for himself, Mr. Lieberman,
			 Ms. Collins, Ms. Landrieu, Mr.
			 Begich, Mr. Akaka,
			 Mr. Coons, Mr.
			 Carper, Mr. Brown of
			 Massachusetts, and Ms. Snowe)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Cybersecurity Awareness Month and raising awareness and enhancing the state of
		  cybersecurity in the United States.
	
	
		Whereas the use of the Internet in the United States to
			 communicate, conduct business, and generate commerce that benefits the overall
			 United States economy is ubiquitous;
		Whereas the United States technological know-how,
			 innovation, and entrepreneurship are all digitally connected;
		Whereas as the pace of innovation has accelerated, so too
			 have methods to attack the United States economic prosperity and security,
			 spawning new, high-tech challenges, from identity theft to corporate hacking to
			 cyberbullying;
		Whereas many people use the Internet in the United States
			 to communicate with family and friends, manage finances and pay bills, access
			 educational opportunities, shop at home, participate in online entertainment
			 and games, and stay informed of news and current events;
		Whereas small businesses in the United States, which
			 employ a significant portion of the private workforce, increasingly rely on the
			 Internet to manage their businesses, expand their customer reach, and enhance
			 the management of their supply chain;
		Whereas many schools in the United States have Internet
			 access to enhance the education of children by providing access to educational
			 online content and encouraging self-initiative to discover research
			 resources;
		Whereas cybersecurity is a critical part of the United
			 States national and economic security;
		Whereas the United States critical infrastructure and
			 economy rely on the secure and reliable operation of information networks to
			 support the United States military, civilian government, energy,
			 telecommunications, financial services, transportation, health care, and
			 emergency response systems;
		Whereas Internet users and information infrastructure
			 owners and operators face an increasing threat of cybercrime and fraud through
			 viruses, worms, Trojans, and malicious programs, such as spyware, adware,
			 hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, and may disable entire systems;
		Whereas the intellectual property, including proprietary
			 information, copyrights, patents, trademarks, and related information, of
			 businesses, academic institutions, government, and individuals are vital to the
			 economic security of the United States;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen, or breached, threatening the
			 security and financial well-being of the people of the United States;
		Whereas consumers face significant financial and personal
			 privacy losses due to personally identifiable information being more exposed to
			 theft and fraud than ever before;
		Whereas national organizations, policymakers, governmental
			 agencies, private-sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of cybersecurity and the need for enhanced cybersecurity in the
			 United States;
		Whereas coordination between the numerous Federal agencies
			 involved in cybersecurity efforts is essential to securing the cyber
			 infrastructure of the United States;
		Whereas in February 2003 the White House issued National
			 Strategy to Secure Cyberspace, which recommends a comprehensive national
			 awareness program to empower all people in the United States, including
			 businesses, the general workforce, and the general population, to secure their
			 own portions of cyberspace;
		Whereas in May 2009 the White House issued Cyberspace
			 Policy Review, which recommends that the Federal Government initiate a national
			 public awareness and education campaign to promote cybersecurity;
		Whereas STOP. THINK. CONNECT. is the
			 national cybersecurity awareness campaign founded and led by the National Cyber
			 Security Alliance, the Anti-Phishing Working Group as a public-private
			 partnership with the Department of Homeland Security, and a coalition of
			 private companies, nonprofits, and governmental organizations to help all
			 digital people of the United States stay safer and more secure online;
		Whereas the National Initiative for Cybersecurity
			 Education, led by the National Institute of Standards and Technology, is the
			 coordinating body for the Federal Government to establish a sustainable,
			 operational, and continually improving cybersecurity education program to
			 enhance the United States cybersecurity and support the development of a
			 professional cybersecurity workforce and cyber-capable people;
		Whereas according to U.S. Cyber Challenge, the initiative
			 is working to identify 10,000 of America's best and brightest to fill
			 the ranks of cybersecurity professionals where their skills can be of the
			 greatest value to the nation;
		Whereas the Cyber Innovation Center has established cyber
			 camps and other educational programs to bolster knowledge of science,
			 technology, math, and engineering to build a sustainable knowledge-based
			 workforce capable of addressing cyber threats and the future needs of
			 government, industry, and academia; and
		Whereas the National Cyber Security Alliance, the
			 Multi-State Information Sharing & Analysis Center, the Department of
			 Homeland Security, and other organizations working to improve cybersecurity in
			 the United States have designated October 2011 as the eighth annual National
			 Cybersecurity Awareness Month, which serves to educate the people of the United
			 States about the importance of cybersecurity: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Cybersecurity Awareness Month;
			(2)continues to work
			 with Federal agencies, businesses, educational institutions, and other
			 organizations to enhance the state of cybersecurity in the United
			 States;
			(3)commends the work
			 of National Initiative for Cybersecurity Education and all the Federal
			 agencies, nonprofits, educational institutions, businesses, and other
			 organizations that support this effort;
			(4)recognizes
			 STOP. THINK. CONNECT. as the national cybersecurity awareness
			 campaign to educate the people of the United States and help all people of the
			 United States stay safer and more secure online; and
			(5)congratulates the
			 National Cyber Security Alliance, the Multi-State Information Sharing &
			 Analysis Center, the Department of Homeland Security, and other organizations
			 working to improve cybersecurity in the United States on the eighth anniversary
			 of National Cyber Security Awareness Month during October 2011.
			
